Citation Nr: 0011342	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a monetary allowance for a child suffering 
from spina bifida, on the basis of the veteran's service in 
Vietnam, pursuant to 38 U.S.C.A. § 1805 and 38 C.F.R. 
§ 3.814.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967, including a period of service in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to a monetary allowance 
for the veteran's child born with spina bifida, pursuant to 
38 U.S.C.A. § 1805 (West Supp. 1999).

The Board notes that the appellant requested a hearing before 
a Member of the Board in her November 1998 substantive 
appeal.  However, in an October 1999 written statement, the 
appellant canceled her scheduled hearing and requested that 
her claim be forwarded to the Board as soon as possible.  



FINDING OF FACT

Competent medical evidence of a diagnosis of spina bifida has 
not been presented.



CONCLUSION OF LAW

The claim of entitlement to a monetary allowance for a child 
suffering from spina bifida, on the basis of the veteran's 
service in Vietnam, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to the law, VA shall pay a monthly allowance, based 
upon the level of disability, to or for a child who it has 
determined is suffering from spina bifida and who is a child 
of a Vietnam veteran.  See 38 U.S.C.A. § 1805(a); 38 C.F.R. 
§ 3.814(a).  For purposes of this case, the Board 
specifically notes that "spina bifida," in the context of 
this law, means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. 
§ 3.814(c)(3).  A "Vietnam veteran" is a veteran who 
performed active military service in the Republic of Vietnam 
during the Vietnam era.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1).

The appellant was born to the veteran and his spouse in 
January 1972.  The veteran had active military service from 
August 1965 to July 1967, and there is no dispute that the 
veteran served in the Republic of Vietnam.  Thus, the sole 
question raised in this case is whether the appellant suffers 
from spina bifida as that disorder is defined by the 
applicable law and regulations.

The pertinent evidence of record reflects the veteran died in 
November 1996.  The appellant subsequently filed her claim of 
entitlement to monetary benefits pursuant to 38 U.S.C.A. 
§ 1805.  Social Security Administration records dated in 1992 
and 1993 reflect relevant diagnoses of scoliosis with surgery 
in 1984.  It was also noted that an October 1992 x-ray showed 
right thoracic scoliosis from T4 to T12.  

An October 1997 statement from a private physician, Dr. L., 
notes the appellant has a birth defect of the lower lumbar 
and refers to an enclosed x-ray report of "Spina Bifida, 
with Rotoscoliosis, and Harrington Rod."  The x-ray report, 
also dated in October 1997, reflects an impression of no 
evidence of disc herniation; severe rotoscoliosis with a rod 
in place; and fusion of the neural arches of L3 and L4, but 
with facets open indicating that there is no continuity in 
the bone to the L3 and L4 bodies.  The radiology report does 
not mention spina bifida.  

An additional private medical report dated in October 1997 
notes the appellant reported being "born with scoliosis."  
The report reflects that x-ray examination of the dorsal 
lumbar spine revealed evidence of a right dorsal, left lumbar 
S curve which did appear to be balanced.  A long Harrington 
rod "insitu" from T4 through L4 appeared to be well fixed 
and well situated.  It was also noted there appeared to be a 
mature fusion mass from T4 through L4.  An impression of 
status post instrumentation and fusion for idiopathic 
scoliosis was noted.  

The record reflects an April 1998 statement signed by five 
individuals stating that they were told by the appellant's 
parents and doctors that she had been born with spina bifida.  
They reported visiting her at the hospital and indicated that 
they had not heard anything to the contrary regarding her 
condition.  

In July 1998, the RO received copies of emergency room 
records dated in 1992. Relevant records reflect complaints of 
back pain.  An August 1992 radiology report reflects rather 
significant scoliosis of the thoracolumbar spine with a 
single Harrington type rod in place.  

An unsigned September 1998 office note from Dr. L. states 
that the appellant was born in the Mineola Hospital where 
spina bifida was corrected upon birth.  It also notes that 
she later developed scoliosis.  The physician notes that x-
ray examination showed no continuing bone at the L3 and L4 
bodies which "may provide the fact that this was spina 
bifida."  The physician noted that spina bifida was by 
history only since most of the appellant's prior medical 
records are unavailable.  Examination of the spine showed 
what appeared to be an older scar compared to that of the 
Harrington rod surgery.  The physician opined that the loss 
of the L3, L4 bodies certainly indicated a possibility of the 
existence of spina bifida.  An impression of spina bifida at 
birth by history and Harrington rod by rotoscoliosis by x-ray 
was noted.  

In summary, the record contains one private medical opinion 
indicating a possibility of the existence of spina bifida.  
However, the record also contains private medical diagnoses 
of scoliosis, and x-ray evidence of scoliosis.  Additionally, 
an October 1997 private medical report notes the appellant 
reported being born with scoliosis.  After giving careful 
consideration to this evidence, the Board concludes that the 
appellant has not presented competent medical evidence of a 
diagnosis of spina bifida.  The unsigned September 1998 
office note from Dr. L reflects an impression of spina bifida 
by history only and indicates that the loss of L3, L4 bodies 
indicates a possibility of the existence of spina bifida.  
(Emphasis added).  In light of the 1992 radiology report 
indicating scoliosis, the October 1997 radiology reports 
indicating scoliosis, as well as the October 1997 private 
medical report and the Social Security Administration records 
indicating diagnoses of scoliosis, as well as the absence of 
any indication of spina bifida in those reports; the Board 
concludes that the unsigned September 1998 office note from 
Dr. L is too speculative to establish a diagnosis of spina 
bifida. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") made it clear in Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) and Gabbard v. 
Derwinski, No. 90-1463, (U.S. Vet. App. Sept. 21, 1992), that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the disorder claimed or the 
relationship thereto.  Therefore, the Board concludes the 
September 1998 office note is insufficient to establish a 
diagnosis of spina bifida.  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

The Board acknowledges the April 1998 affidavit signed by 
five of the appellant's relatives, and does not doubt their 
sincerity.  However, it has not been shown that they are 
qualified to render medical opinions or medical diagnoses.  
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In the absence of competent medical evidence of a diagnosis 
of spina bifida, the appellant does not meet the requirements 
of 38 U.S.C.A. § 1805 and the appeal must be denied.  In 
reaching this decision, the Board notes that it has been 
unable to find an approximate balance of positive and 
negative evidence regarding the merits of the claim to 
otherwise permit a favorable determination under 38 U.S.C.A. 
§ 5107(b).  




ORDER

The claim of entitlement to a monetary allowance for a child 
suffering from spina bifida, on the basis of the veteran's 
service in Vietnam, under 38 U.S.C.A. § 1805 and 38 C.F.R. 
§ 3.814 is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

